78 So. 3d 674 (2012)
Charlene ROSA, Appellant,
v.
STATE of Florida, Appellee.
No. 4D11-3666.
District Court of Appeal of Florida, Fourth District.
January 25, 2012.
Charlene Rosa, Fort Lauderdale, pro se.
Pamela Jo Bondi, Attorney General, Tallahassee, and Heidi Bettendorf, Assistant *675 Attorney General, West Palm Beach, for appellee.
Prior report: 27 So. 3d 718.
PER CURIAM.
Charlene Rosa appeals the order entered by the trial court denying her motion seeking post-conviction relief pursuant to rule 3.850 of the Florida Rules of Criminal Procedure. Prior to the entry of the order, Rosa filed a timely amended motion under rule 3.850, upon which the trial court did not rule. We remand this case to the trial court for further proceedings on Rosa's remaining claims raised in her amended motion for post-conviction relief.
MAY, C.J., WARNER and HAZOURI, JJ., concur.